DETAILED ACTION

This communication is in response to the Application filed on 07 June 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-14, and 17-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is US 20210103634 (Gkikas et al.) and US 20200311738 (Gupta et al.). Gkikas et al. discloses an autonomous automated intent mining system for automated extraction of intents from conversation data in a text-based conversation corpus for use in an artificial intelligence (AI)-driven dialog system (Gkikas et al., para [0007]), the intent mining system comprising: an intelligent pre-processor for operating on the conversation data in the text-based conversation corpus stored in a computer memory to identify relevant utterances (Gkikas et al., [0015]); a representation processor for operating on the identified relevant utterances to create a numerical representation of each of the identified relevant utterances (Gkikas et al., para [0085]. Vectors are numerical representations.); and a clustering processor for generating clusters of utterances and classifying each of the identified relevant utterances into a cluster based on the numerical representation of each utterance (Gkikas et al., paras [0082], [0085], and [0090]), wherein each generated cluster represents a unique intent for use in the Al-driven dialog system (Gkikas et al., para [0049]).  
Gkikas et al., though, does not disclose wherein the conversation data comprises conversations between customers and agents composed of customer utterances and agent utterances and the intelligent pre-processor removes agent utterances and searches for an indicator phrase in the customer utterances. Gupta et al. is cited to disclose wherein the conversation data comprises conversations between customers and agents composed of customer utterances and agent utterances (Gupta et al., fig. 3B, shows agent and customer utterances.) and the intelligent pre-processor removes agent utterances and searches for an indicator phrase in the customer utterances (Gupta et al., para [0012] and [0015]. The specific textual words/phrases are indicator/intent phrases.).
Likewise, Gkikas et al. does not disclose wherein the intelligent pre-processor extracts utterances including the indicator phrase and sends the extracted utterances to the representation processor. Gupta et al. discloses wherein the intelligent pre-processor extracts utterances including the indicator phrase and sends the extracted utterances to the representation processor (Gupta et al., para [0050]).
However, none of the prior art teaches “the operating including separating customer utterances from agent utterances and operating only on the customer utterances by extracting customer utterances immediately following an agent signature utterance”.

Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“An autonomous automated intent mining system for automated extraction of intents from conversation data in a text-based conversation corpus for use in an artificial intelligence (AI)-driven dialog system, the intent mining system comprising: 

an intelligent pre-processor [[for ]]operating on the conversation data in the text- based conversation corpus stored in a computer memory to identify relevant utterances, the operating includinq separating customer utterances from aqent utterances and operating only on the customer utterances by extracting customer utterances immediately following an agent signature utterance, searching for intent indicator phrases within the extracted customer utterances, preprocessing the customer utterances including the intent indicator phrases, and outputting the pre- processed customer utterances as the identified relevant utterances.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See attached PTO 892 and PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656